Order filed, December 30, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00942-CV
                                 ____________

                           VISION UP, LLC, Appellant

                                         V.

  TAMRI LONGABAUGH, ON BEHALF OF THE ESTATE OF MARVIN
                 LONGABAUGH, Appellee


               On Appeal from the 506th Judicial District Court
                            Waller County, Texas
                   Trial Court Cause No. 13-12-22278-A


                                      ORDER

      The reporter’s record in this case was due December 23, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Vicki L. Brown and Pamela May, the court reporters, to file their
records in this appeal within 15 days of the date of this order.


                                   PER CURIAM


Panel Consists of Justices Zimmerer, Spain and Hassan.